Citation Nr: 0218253	
Decision Date: 12/17/02    Archive Date: 12/24/02	

DOCKET NO.  01-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
gastric resection with vagotomy and appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July and August 
2000 which denied service connection for residuals of a 
gastric resection with vagotomy and appendectomy.  The 
veteran testified at a videoconference hearing before the 
undersigned in September 2002 in connection with his 
appeal.  


FINDINGS OF FACT

1.  No gastrointestinal pathology was documented during 
service, and duodenal ulcer disease was not manifest 
within one year after separation from service.

2.  The veteran's post service duodenal ulcer disease, 
status post-gastric resection with vagotomy and 
appendectomy, is not shown by competent medical evidence 
to be related to military service.


CONCLUSION OF LAW

Residuals of a gastric resection with vagotomy and 
appendectomy were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On examination in June 1968 for enlistment in the Navy, 
the veteran filled out a report of medical history in 
which he placed check marks in the box provided to 
indicate that he had or had ever had frequent indigestion 
or stomach trouble.  Examination was reported as normal.  
Examinations performed in October 1968 and July 1969 were 
also negative for abnormality of the abdomen and viscera.  
On examination in September 1970 for release from active 
duty, the abdomen and viscera were reported as normal.

The veteran filed his original claim for VA compensation 
in April 2000.  Evidence submitted in support of the claim 
included reports from St. Rita's Medical Center.  In 
February 1979, the veteran was admitted to St. Rita's for 
treatment of a perforated duodenal ulcer.  It was reported 
that he had had repeated ulcer problems in the past.  An 
abdominal exploration with plication of a perforated 
duodenal ulcer was performed.  The veteran was later 
hospitalized in July and August 1980 for obstructive 
symptoms associated with persistent chronic duodenal 
ulcer.  In August 1980 he underwent a Billroth I subtotal 
gastric resection, vagotomy and appendectomy.

Medical records dated from July 1996 through 2001 have 
been received from B. D. Zurcher, M.D.  Dr. Zurcher 
reported in an August 2000 statement that the had provided 
health care to the veteran since July 1996, at which time 
he presented with a long history of peptic acid disease 
with a Billroth I procedure.  Dr. Zurcher expressed the 
opinion that it seemed "probably and very likely" that the 
veteran had peptic ulcer disease even in his teen years 
and "that this underlying disease was exacerbated by the 
stress from his service in Vietnam in 1969 and 1970."

In a February 2001 report of contact summarizing a phone 
call between RO personnel and the veteran, it was noted 
that the veteran had advised that according 


to his mother he had always had a "funny stomach" but that 
it was more symptomatic during service because of what he 
had to eat.  He stated that he had no ulcer until after 
service.

A September 2001 statement is of record from L. W. Like, 
M.D., the surgeon who performed the gastric resection.  
Dr. Like was no longer in practice and had no records 
available other than those pertaining to the surgery.  It 
was obvious to him that the veteran had to have had 
stomach distress for many years in order for such a large 
ulcer to develop.  The ulcer was so large that the veteran 
was advised to undergo an invasive resection and nerve 
resection subsequent to closure of the ulcer, being 
fearful of ultimate duodenal obstruction.  He stated that 
research since 1979 had told more about the development of 
gastrointestinal ulcers, "which really augments as well as 
lends merit to [the veteran's] claim."  

A memorandum was received from the veteran's 
representative in November 2001 which summarized a call 
received from W. Wolery, M.D.  Dr. Wolery related that he 
remembered treating the veteran back in the 1970's but no 
longer had any records available.  He recalled that the 
veteran had gastritis and a duodenal ulcer and that he 
provided treatment and medications, Prolanthen and Maalox, 
on a regular basis.

At the September 2002 videoconference hearing, the veteran 
testified that before service he had had stomach pains but 
that they were "nothing that he had to go to the doctor 
for."  He claimed that he had the pain much more often 
after he arrived in Vietnam.  He described an occasional 
stomachache and a feeling as if he had eaten something he 
shouldn't have.  He had occasional nausea and vomiting.  
He related that he never saw a doctor in service but that 
he frequently took antacids which a corpsman gave to him 
every month or so.  After he returned from service he saw 
his family doctor, Dr. Wolery, who diagnosed the condition 
as ulcers and told him to use antacids or drink goat's 
milk.  He could not recall how long after service he had 
seen Dr. Wolery but thought it might have been one year.



Preliminary matter -- the Veterans Claims Assistance Act 
of 2000  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)).  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines VA obligations 
with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which do 
not apply in this case, the implementing regulations are 
also effective November 9, 2000.  The regulations are 
applicable in this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2002) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  

In the present case, the applicable law and regulations 
and the inadequacy of the evidence of record as a basis 
for the granting of service connection for the veteran's 
gastrointestinal disability were explained in the 
September 2001 statement of the case and in the October 
2001 supplemental statement of the case.  Further 
notification of the evidentiary requirements applicable to 
a claim for service connection was provided in a letter 
sent by the RO to the veteran in March 2001, which also 
contained an explanation of the requirements of the VCAA.  
The letter explained that VA was required to make 
reasonable efforts to help him obtain evidence necessary 
to support his claim and that VA would help to obtain 
evidence such as medical records, employment records, or 
records from other Federal agencies provided that he 
furnish enough information to permit such requests.  He 
was advised that if he had additional evidence to support 
the claim such as medical records, statements by 
physicians or other health care professionals, or lay 
statements, VA would obtain this evidence for him if he 
completed the necessary forms to authorize their release.  
The letter contained sufficient information concerning the 
respective roles of the veteran and VA in documenting the 
veteran's claims to satisfy the Quartuccio requirements.  
Consequently, the Board finds that the notice requirements 
of the VCAA are fully satisfied.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified at 
38 U.S.C.A. § 5103A).  

The record reflects that the evidence with respect to the 
issue of entitlement to service connection for residuals 
of gastric resection with vagotomy and appendectomy has 
been developed to the extent possible.  All available 
service medical records have been obtained.  The veteran 
has been given several opportunities to identify and 
either submit or sign release authorizations for the 
private medical health care providers.  The only private 
physicians identified by the veteran are Dr. Zurcher, Dr. 
Wolery and Dr. Like. Statements have been received from 
each; Dr. Wolery's and Dr. Like's treatment records are no 
longer available.  


The veteran has been accorded an opportunity to testify at 
a hearing in connection with his appeal.  The veteran has 
identified no additional records which would serve to 
clarify the medical issues raised in the appeal, nor has 
the Board identified any from the record.  The Board is 
unable to identify any avenues of further evidentiary 
development that would be potentially fruitful in 
substantiating the veteran's claim.  

Although the development of the evidence with regard to a 
service connection claim often involves the scheduling of 
a VA examination, the veteran has not undergone such an 
examination and the Board declines to order one.  For the 
reasons addressed below, the record does not contain 
adequate documentation of the crucial medical facts 
regarding the veteran's medical status during service or 
after service during the period before initial 
documentation of a duodenal ulcer in 1979.  In the absence 
of an adequate and reliable factual predicate, there is no 
reasonable possibility that a further examination would 
provide probative evidence to support the veteran's claim.  
This is especially so since medical opinions favorable to 
the veteran's claim are already of record from Dr. Wolery, 
Dr. Like, and Dr. Zurcher and those opinions are found 
below to be inadequate to support the claim.  In that 
context, still another medical opinion favorable to the 
claim based on the same inadequate factual record 
(assuming arguendo that the VA opinion would in fact be 
favorable) would serve no useful purpose in deciding the 
appeal.  VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the claimant in substantiating his claim, the VCAA 
does not apply).  

Accordingly, the Board finds that the notification and 
duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  



Legal Criteria  

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

A number of specific disabilities enumerated in the 
statute and in VA regulations, including duodenal ulcers, 
are presumed by law to have been incurred in service if 
shown to have been manifest to a degree of 10 percent or 
more within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

If a disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion  

The Court has held that to establish service connection 
for a disability, the evidence must show (1) the existence 
of a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order 
to prevail on the issue of service connection . . . there 
must be medical evidence of a current disability . . .; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The underlying disorder which necessitated the surgery 
performed in 1979 and 1980 is duodenal ulcer disease which 
was first clinically described in the current record in 
1979.  The existence of duodenal ulcer disease and its 
post surgical residuals satisfies the first of the above 
requirements for an award of service connection.

More problematical is element number two, which requires a 
showing of disability during service.  Service medical 
records are negative for any reference to gastrointestinal 
pathology of any kind or for complaints suggesting 
gastrointestinal pathology.  The veteran concedes, in 
fact, that he did not seek medical evaluation for his 
stomach complaints during service.

Notwithstanding the absence of official documentation of 
duodenal ulcer disease in service, VA regulations permit 
the granting of service connection where the evidence as a 
whole establishes that disease first demonstrated after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  The evidence submitted by the veteran to support 
such a finding consists of statements of medical opinion 
from Dr. Wolery, a statement from Dr. Like, and a 
statement from Dr. Zurcher.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that in 
evaluating the probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the [Board] as 
adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri , id.

The statement from Dr. Zurcher notes that it "seems 
possible" and "very likely" that underlying peptic ulcer 
disease was in existence during the veteran's teen years 
and was exacerbated by the stress of Vietnam service.  The 
medical history upon which this opinion was based, 
however, is uncorroborated in the record, and the opinion 
appears to be based on information recounted by the 
veteran himself.  The Board is not required to accept 
medical opinions that are based upon the veteran's 
recitation of his own medical history.  Godfrey v. Brown, 
8 Vet. App. 113 (1995).  A medical history recorded in 
medical records is not transformed into competent medical 
evidence by the mere fact that it was transcribed by a 
physician.  LeShore v. Brown, 8 Vet. App. 408, 409 (1995).  
The veteran did not receive his first treatment from Dr. 
Zurcher until 1996, and there is no indication that Dr. 
Zurcher had access to medical records contemporaneous with 
the time of the claimed onset of duodenal ulcer during and 
after service.  Statements of private physicians 
concerning a veteran's medical history, related by the 
veteran, as to remote events are of inherently less value 
than contemporaneous clinical records.  See Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).  In addition, not only 
is the opinion unsupported in the record, the absence of 
entries in service medical records suggesting the presence 
of stomach pathology is strong evidence against Dr. 
Zurcher's opinion that any preexisting ulcer disease was 
exacerbated by the stress of military service.  

It is well established that where a medical opinion is 
based on an inadequate factual premise, including a 
veteran's unsubstantiated account of his medical history 
and service background, such opinion has limited probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  See also 
Black v. Brown, 5 Vet. App. 177 (1993) (medical evidence 
was inadequate where opinions were general conclusions 
based on history furnished by the claimant and unsupported 
by clinical evidence); see also Swann v. Brown, 5 
Vet. App. 229 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993); Pond v. West, 12 Vet. App. 341 (1999).  The Court 
has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 
4 Vet. App. 169, 176 (1993).  

The September 2001 statement from Dr. Like highlighted Dr. 
Like's lack of access to relevant medical evidence to 
review.  Although Dr. Like noted that a prolonged period 
of stomach distress had to have been present in order to 
cause the development of "such a large ulcer," the 
statement does not contain sufficient information to 
permit a determination as to when the date of onset might 
reasonably have occurred.  Dr. Like goes on to say that 
medical research since 1978 concerning the development of 
gastrointestinal ulcers "really augments" and "lends 
merit" to the veteran's claim but does not specify what 
the recent research has disclosed or how such research 
relates to the specifics of the veteran's claim.  

The information given by Dr. Wolery to the veteran's 
representative, apparently in late 2001 or thereabouts, 
was based entirely on memory.  The recollection that the 
veteran received treatment "back in the seventies" for 
gastritis and a duodenal ulcer and that the medications 
included Prolanthen and Maalox does not refer to any 
particular period of time, such as the period during which 
the veteran was in service or the one-year presumptive 
period after his discharge.  Even assuming the accuracy 
and credibility of the information provided by Dr. Wolery 
as far as it goes, such information is not specific enough 
to provide a factual basis upon which to award service 
connection.  

In the absence of an appropriate factual foundation, the 
opinions of the three physicians must be regarded as 
speculative in nature.  The granting of service connection 
based on a resort to speculation or remote possibility is 
precluded by regulation.  38 C.F.R. § 3.102 (2002); see 
also Davis v. West, 13 Vet. App. 178, 185 (1999); Morris 
v. West, 13 Vet. App. 94, 97 (1999); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The other evidence relevant to the veteran's appeal 
includes the veteran's hearing testimony concerning the 
onset of symptoms involving stomach complaints and the 
undocumented treatment for such symptoms.  The veteran's 
account of having taken over-the-counter medications and 
receiving antacids from a medical corpsman in service does 
not, in the absence of supporting documentation, have 
sufficient credibility to support a grant of service 
connection.  Furthermore, the veteran's statements 
attributing the claimed stomach complaints in service to 
the progression of peptic ulcer disease cannot be accepted 
because such opinion relates to a medical matter that is 
beyond the veteran's competence as a lay person.  The 
Court has held that a lay person can provide probative 
eye-witness evidence of  visible symptoms but is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  "Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the 
Board."  Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

Consequently, the Board finds that a preponderance of the 
evidence of record is against the veteran's claim for 
service connection for residuals of a gastric resection 
with vagotomy and appendectomy.  Where a preponderance of 
the evidence is against the claim, such claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).




ORDER

Service connection for residuals of a gastric resection 
with vagotomy and appendectomy is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

